DETAILED ACTION
Claims 1-5, 7-19, and 21-24 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. In particular, Applicant claims priority to provisional application 62/431,774, which was filed on December 8, 2016.  Specification, ¶ 1.

Response to Arguments
Based upon the most recent claim amendments, the written description and indefiniteness rejections are withdrawn.  Additionally, regarding indefiniteness rejection (B), paragraph 80 of the specification recites, in part,”[i]n some embodiments, the satisfaction of the transition conditions may be required to follow a predetermined sequence to be deemed satisfied.”  Emphasis added. 
Regarding the obviousness rejections, the Reply finds “McCullough does not teach or suggest that a transition condition is satisfied when threshold changes in a plurality of different variables is determined.”  Reply at 11.  However, McCullough determines a condition state based on a combination of temperature, shock/vibration 
The Office agrees with the Reply that “McCullough [alone] does not mention that a predetermined sequence of changes in multiple variables is determinative of a transition.”  Reply at 12.  However, newly-cited art, Trainor, teaches an unsupervised learning model that collects sensor information from a plurality of sensors to generate an expected sequence of state transitions.  Trainor, abstract, figure 7, and ¶ 71.  Trainor then detects if the expected sequence of state transition actually occurs and alerts the user accordingly.  Id., figure 10.  Thus, the combination of McCullough and Trainor teaches the determination of a state transition based upon a sequence of events involving a plurality of sensor information.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 22 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCullough (US 2017/0124284).

Regarding claim 22, McCullough teaches a medical device, comprising: 
a power source (McCullough, ¶¶ 100, 206, and 208 – power supply 628 [e.g. battery]);
multiple sensors of different types (McCullough, ¶¶ 221 and 242-247 – various sensors); and
at least one processor coupled to the multiple sensors and the power source (McCullough, ¶¶222 and 238 – controller includes a processor), the at least one processor configured to:
measure multiple variables of different types using the multiple sensors of different types (McCullough, ¶¶142-149, 170);
determine, based on the measured multiple variables, whether a transition condition is satisfied (McCullough, ¶¶ 184, 250, and 254 – determines condition state based on a combination of temperature, shock/vibration exposure, light exposure or color and turbidity), wherein satisfying the transition condition includes determining when threshold changes in the multiple variables of different types occurs (McCullough, ¶ 121 – determination is made that visual inspection and environmental conditions are within “desired thresholds”; ¶ 123 – determine if temperature is “within a range” [i.e. between two thresholds]), and wherein the transition condition is indicative of a transition between supply chain stages of a supply chain for the medical device (McCullough, ¶¶ 87-93 – 
transitioning the medical device between a low-power operational state and an active operational state when it is determined that the transition condition is satisfied (McCullough, ¶¶ 93, 121, 123, 124), wherein the low-power operational state draws less current from the power source than the active operational state (McCullough, ¶¶93, 99, 103 – the drug delivery device having a temperature above 15°C triggers the electronics to wake up from a low power sleep state, which improves power consumption during manufacture, storage, and distribution).

Regarding claim 24, note that McCullough teaches wherein the multiple sensors comprise at least two of a temperature sensor, an accelerometer, a gyroscope, a microphone, or a light sensor.  McCullough, ¶¶142-149, 170, 243.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
 
Claims 1, 2-4, 7, 10, 11-14, 16, 17, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough (US 2017/0124284) in view of Trainor (US 2010/0127881).

Regarding claims 1 and 11, McCullough teaches a medical device and a method for controlling the operational state of a medical device, comprising: 
a power source (McCullough, ¶¶ 100, 206, and 208 – power supply 628 [e.g. battery]); 
multiple sensors that measure multiple variables of different types (McCullough, ¶¶ 221 and 242-247 – various sensors); and 
at least one processor (McCullough, ¶¶222 and 238 – controller includes a processor) that is configured to: 
measure the multiple variable using the sensors (McCullough, ¶¶142-149, 170); 
determine, based on the measured multiple variables, whether one or more transition conditions are satisfied (McCullough, ¶¶ 184, 250, and 254 – determines condition state based on a combination of temperature, shock/vibration exposure, light exposure or color and turbidity), wherein satisfying the one or more transition conditions includes determining when threshold changes in the multiple variables (McCullough, ¶ 121 – determination is made that visual inspection and environmental conditions are within “desired thresholds”; ¶ 123 – determine if temperature is “within a range” [i.e. between two thresholds]) . . . and wherein the one or more transition conditions are indicative of transitions between multiple supply chain stages (McCullough, ¶¶ 87-93 – 
transition the medical device between a low-power operational state and an active operational state according to a predetermined sequence of the supply chain (McCullough, ¶¶93, 99, and 103), wherein the medical device is transitioned when it is determined that the one or more transition conditions are satisfied (McCullough, ¶¶ 93, 121, 123, 124), 
wherein the low-power operational state draws less current from the power source than the active operational state (McCullough, ¶¶93, 99, 103 – the drug delivery device having a temperature above 15°C triggers the electronics to wake up from a low power sleep state, which improves power consumption during manufacture, storage, and distribution). 
McCullough does not explicitly teach “a predetermined sequence of changes” in multiple variables to trigger a state change.  However, Trainor teaches a learning model that determines the most probable state sequence for events based on data from multiple sensors (Trainor, abstract, ¶¶ 107,110, 114) and then determines when the current sequence of events is different from the predicted sequence of events.  Trainor, ¶¶ 116-118.   At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to use Trainor’s learning model to analyze the sensor data, taught by McCullough, to determine an expected sequence of events in order to continually update the predictions that indicate that a sequence of events is safe or Id. at abstract (unsupervised learning models to continually analyze collected sensor information [which eliminates the task needing to be performed by a human]).

Regarding claims 2 and 12, the combination of McCullough and Trainor teaches wherein at least one of the multiple variables is a temperature and at least one of the multiple sensors is a temperature sensor. McCullough, ¶¶95, 221. 

Regarding claims 3 and 13, note that the combination of McCullough and Trainor teaches the multiple variables includes at least one of a voltage across an object and a current through the object, and at least one of the multiple sensors is a voltage-sensing circuit electrically coupled to the object or a current-sensing circuit electrically coupled to the object.  McCullough, ¶242,243 (temperature and light sensors detect voltage); See specification, ¶77 (providing example sensors as “a voltage-sensing circuit, a current-sensing circuit,” etc.). 

Regarding claims 4 and 14, note that the combination of McCullough and Trainor teaches wherein the multiple variables includes at least none of a linear acceleration, an angular acceleration, an amplitude of sound, a light intensity, or a gas mixture, and the multiple sensors includes at least one of an accelerometer, gyroscope, microphone, light sensor, and gas sensor.  McCullough, ¶¶242-247, 253. 




Regarding claims 10 and 19, note that the combination of McCullough and Trainor teaches closing a switch between the power source and at least one component of the medical device after the medical device is transitioned into the active operational state. McCullough, ¶¶100, 242, 250.

Regarding claim 21, not that the combination of McCullough and Trainor teaches wherein the multiple supply chain stages include a manufacturing stage, a storage stage, and a consumer usage stage (McCullough, ¶¶ 87-93 – operational states include life cycle of drug delivery device from manufacture to disposal), and wherein the one or more transition conditions are indicative of transitions between the manufacturing stage, the storage stage, and the consumer usage stage (McCullough, ¶¶76-77 – examples of condition state/operational state transitions).

Regarding claim 16, note that the combination of McCullough and Trainor teaches wherein the one or more transition conditions are satisfied based on at least one of: a magnitude of change of the periodically measured at least one variable; a rate 

Regarding claim 23, McCullough teaches the medical device of claim 22 and “satisfying the transition condition includes determining when threshold changes in the multiple variables of different types” (McCullough, ¶ 121 – determination is made that visual inspection and environmental conditions are within “desired thresholds”; ¶ 123 – determine if temperature is “within a range” [i.e. between two thresholds]), but does not explicitly teach the state changes “occur[ring] in a predetermined sequence.”  However, Trainor teaches a learning model that determines the most probable state sequence for events based on sensor data (Trainor, abstract, ¶¶ 107,110, 114) and then alerts when the current sequence of events is different from the predicted sequence of events.  Trainor, ¶¶ 116-118.   At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to use Trainor’s learning model to analyze the sensor data, taught by McCullough, in order to continually update the predictions that indicate that a sequence of events is safe or unsafe for the medical device without the need to extensive human involvement.  Id. at abstract (unsupervised learning models to continually analyze collected sensor information, which enables the user to shift her time and energy to other tasks).


Claims 8, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough in view of Trainor (both of record) as applied to claims 1 and 11 above, and further in view of Mitrosky  (US 2015/0174342).

Regarding claims 8 and 9, the combination of McCullough and Trainor teaches the medical devices of claim 1 and 8, transitioning a medical device to an active state.  McCullough, ¶93, 99, 103 (temperature triggers electronics to wake up from low power sleep).  McCullough does not explicitly teach “a transducer that generates signals to track an injected dosage” or “determining . . . the amount of in the injected dosage based upon the output of the transducer.”  However, Mitrosky teaches a dosage control module that calculates the volume of medication administered to an individual using a transducer.  Mitrosky, ¶¶23-24.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to enable the dosage control module, as taught by Mitrosky, during the active mode of the drug delivery device, taught by the combination of McCullough and Trainor, in order to warn the patient and/or medical professionals that the measured dosage was not administered.  Mitrosky, ¶28. 

Regarding claim 18, the combination of McCullough and Trainor teaches the method of claim 11, transitioning a medical device to an active state.  McCullough, ¶93, 99, 103 (temperature triggers electronics to wake up from low power sleep).  McCullough does not explicitly teach “a transducer that generates signals to track an injected dosage” or “determining . . . the amount of in the injected dosage based upon . 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough in view of Trainor (both of record) as applied to claims 1 and 11 above, and further in view of Official Notice.

Regarding claims 5 and 15, note that the combination of McCullough and Trainor teaches wherein the one or more transition conditions are satisfied when the . . . variables are in a predetermined range of values for a predetermined amount of time.  McCullough, ¶ 121 (multiple thresholds for multiple conditions); Trainor, ¶172 (two variables used to determine condition or state).  The combination of McCullough and Trainor do not explicitly teach “multiple” variables within a range for a predetermined amount of time.  Instead, the combination of McCullough and Trainor only explicitly teaches this concept for one variable.  McCullough, ¶¶ 124,242 (e.g. timer started when temperature is outside of a range, and if timer reaches a time limit, the drug delivery device is locked out and the operational/conditional state of the device is transmitted).  However, it is multiple variables, and not just one variable, may be within a range for a predetermined amount of time and the existence of such may indicate a state transition.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S LAMONT whose telephone number is (571)270-7514 and fax number is 571-270-8514 and email address is benjamin.lamont@uspto.gov (see MPEP 502.03 for authorizing unsecure communication).  The examiner can normally be reached on M-F 7am to 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on 571-270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin Lamont/Primary Examiner, Art Unit 2615